El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Se trata de un recurso interpuesto contra nota del Regis-trador de la Propiedad de Arecibo denegatoria de inscrip-ción de la escritura No. 453 otorgada en dicha ciudad el 19 de diciembre de 1911 por Don Antonio Alcovér Ferrá en concepto de apoderado de Doña Margarita Ferrá Fontanet, viuda de Don Pedro Antonio Pizá Bisbal, sobre liquidación de la sociedad de gananciales de ésta con el Pizá Bisbal, y manifestación de su herencia, cuya escritura fué presentada en el registro de la propiedad para la inscripción del dere-cho de usufructo de Doña Margarita Ferra y Fontanet sobre una casa de su difunto esposo, señalada con el número 7 en la acera Sur de la Calle del General Pavía, antes de La Cruz, barrio de la Monserrate de la ciudad de Arecibo.
La nota recurrida dice así:
“Denegada la inscripción de este documento, en cuanto a la finca urbana a que se refiere la nbta de presentación que antecede, por las razones legales siguientes: Primero, porque habiendo nombrado el testador Don Pedro Antonio Pizá Bisbal a Don Bartolomé Samp'ol, y en defecto de éste a Don Gaspar Borras y Ferrer, contador liqui-dador de su herencia, sólo a uno de ellos corresponde practicar la liquidación de las sociedades de gananciales llevadas por dicho tes-tador con sus dos esposas Doña Magdalena Perra y Alberti y Doña Margarita Perra y Fontanet, con intervención de esta última y demás interesados en los bienes, como operación previa e indispensable para determinar el verdadero caudal partible del mismo. Segundo, porque la liquidación de la sociedad de gananciales practicada por la viuda heredera Doña Margarita Ferrá y Fontanet referida a una parte de los bienes del causante, y la adjudicación que por sí misma se hace *105sin liquidar la primera sociedad, es ineficaz para obtener la inscrip-ción del derecho de usufructo ya que no constituye una simple descripción de los bienes sujetos a dicho usufructo, sino una adjudi-cación expresa y determinada que sólo puede, tener lugar en la partición general de la herencia. Tercero, porque aun en el supuesto de que la viuda heredera tuviera derecho a practicar esa liquidación sin intervención del contador liquidador testamentario y demás inte-resados en la herencia y sin la previa liquidación de la primera sociedad conyugal, el poder conferido a Don Antonio Aleovér y Ferrá no contiene cláusula específica para representarla en tal liquidación, cuyas razones tienen su apoyo en el artículo 1024 del Código Civil y resoluciones de la Dirección General de los Registros de España de 9 de septiembre y 12 de noviembre de 1895; 14 de marzo, 1903;»26 de febrero y 25 de mayo de 1906; de 11 de septiembre de 1907 y 21 de junio de 1906. Y siendo tales defectos insubsanables, en virtud de 10 establecido por la sección 7 de la ley de 1 de marzo de 1902 se tomó anotación preventiva que tendrá efecto legal durante ciento veinte días de su fecha al folio 44 del tomo 17 de este ayuntamiento de Arecibo, finca número 10 triplicado, anotación letra C. Arecibo, 25 abril, 1914. José Marcial López. Registrador.”
Además de la escritura de que se deja hecho mérito, el Begistrador de Arecibo tuvo a la vista para.denegar la ins-cripción, los siguientes documentos: (a) certificación de. la inscripción de defunción de Don Pedro Antonio Pizá y Bis-bal, ocurrida en 5 de enero de 1911, en la ciudad de Sóller, provincia de Las Baleares, España; (b) copia del testamento otorgado por Pizá y Bisbal en la misma cindad de Sóller el 28 de junio de 1910; (o) copia del poder otorgado en 3 de febrero de 1911 en la propia ciudad de Sóller por Doña Margarita Ferrá y Fontanet, viuda de Don Pedro Antonio Pizá y Bisbal a favor de Don Antonio Aleovér Ferrá.
En el documento letra (a) además de la fecha y circunstan-'cias expresivas del fallecimiento de Don Pedro Antonio Pizá y Bisbal; se consigna, entre otros particulares, que era viudo en primeras nupcias de Doña Magdalena Ferrá y Alberti, de cuyo matrimonio no hubo sucesión, y que en el acto del fallecimiento estaba casado con Doña Margarita Ferrá y Fontanet sin que tuvieran hijos.
*106En el documento letra (b) declaró el testador Pizá y Bis-bal qne no tenía herederos forzosos y después de ordenar algunos legados, instituyó heredera universal usufructuaria en el remanente de todos sus bienes y derechos presentes y futuros, a su consorte Doña Margarita Perra y Fontanet,, libre de fianza e inventario, para mientras se conservara, viuda, con facultad para vender, gravar y enajenar cuales-quiera de sus bienes si a su prudente arbitrio lo considerase necesario a fin de atender a sus alimentos; para después de extinguido dicho usufructo hizo otros nombramientos de here-deros propietarios y usufructuarios; y- designó para conta-dores liquidadores de su herencia con amplias facultades a Don Bartolomé Sampol y en su defecto a Don G-aspar Borrás, y Ferrer.
Por el documento letra (c) Doña Margarita Ferrá y Fon-tanet, vecina de Sóller, después de declarar que su esposo Don Pedro Antonio Pizá y Bisbal había fallecido bajo testa-mento en el cual la nombró heredera universal usufructuaria libre de fianza e inventario con facultad de vender, gravar y enajenar cualesquiera bienes de la herencia a su prudente arbitrio, manifiesta “que en tal concepto confiere poder cum-plido a Don Antonio Alcover y Ferrá para que representando las voces, acciones y derechos de la mandante en Puerto Pico, administre los bienes de cualquier clase que tenga ahora o en lo sucesivo y perciba sus productos, rentas e intereses, y cubra sus cargas, los arriende, alquile y dé en aparcería y desahucie a los inquilinos y colonos; tome cuenta a los. que tienen obligación de rendirlas, y se incaute de los saldos que resulten; exija y cobre las cantidades que se deban a la sucesión de D. Pedro Antonio Pizá, dando recibos y car-®> tas de pago y cancelando las hipotecas u otras garantías a que estuviesen tenidos los bienes de los deudores o fiadores; ceda, venda, permute, y en general enajene por cualquier tí-tulo, toda clase de bienes y derechos, por los precios, con los pactos y los términos que tenga a bien; y en especial los dereí-*107chos y participaciones que correspondan y pnedan correspon-der a dicha sucesión sobre la casa “'Pizá y Compañía, Socie-dad en Comandita,” domiciliada en Arecibo, intervenga y practique la liquidación y disolución de dicha sociedad y de otras cualesquiera, aceptando los bienes que se ajudiquen por cualquier concepto; prorrogue aquella sociedad u otras, si conviniere, o las constituya de nuevo por el capital, plazo y condiciones que bien le parecieren; celebre toda clase de arreglo y convenios; asista a juntas, emita su voto y se con-forme con el acuerdo de las mayorías, o los proteste, impugne y recurra en forma; otorgue y firme escrituras u otros docu-mentos; y represente sin limitación los derechos y voces de la mandante; y acuda para ello si lo considera necesario, ante cualesquiera tribunales, autoridades, corporaciones y funcionarios, en demanda de justicia.”
Ejercitando Don Antonio Alcover Ferrá el poder de que se acaba de hacer mérito otorgó en 19 de diciembre de 1911, sin intervención de contador partidor ni de ninguna otra persona, y únicamente como mandatario de Doña Margarita Ferrá y Fontanet, la escritura No. 453 en la que, después de relacionar los bienes quedados en esta Isla al fallecimiento de Don Pedro Antonio Pizá Bisbal expresando cuales fue-ron adquiridos en estado de soltería y cuáles durante la socie-dad conyugal, cuyo valor total asciende a $8,368.18, fijó la cuantía del haber que a cada cónyuge correspondía sin hacer adjudicación alguna, aceptó para su poderdante la heren-cia dejada a su favor por el difunto cónyuge, y acabó por consignar, entre otras cosas, que debían inscribirse en el Begistro de la Propiedad de Arecibo a título de herencia testada en usufructo, y con la condición resolutoria impuesta por el testador, dos casas adquiridas por éste en estado de soltería, siendo una de esas casas la señalada con el No. 7 en la acera Sur, calle del General Pavía, antes de La Cruz, barrio de la Monserrate de Arecibo, a, que se refiere la nota recurrida.
*108Opinamos que el Registrador de la Propiedad de Arecibo, teniendo en cuenta los documentos a, b, c, a que hemos hecho referencia y el de 19 de diciembre de 1911 que le fueron pre-sentados con el solo fin de que fuera inscrito a favor de Doña Margarita Ferrá y Fontanet el derecho de usufructo sobre la casa de su difunto esposo repetidas veces mencionada, de-bió, en vez de negar, hacer la inscripción solicitada.
Respecto de la casa en cuestión, se consigna en la escri-tura No. 453 “que fue adquirida por el causante (Don Pedro Antonio Pizá y Bisbal) siendo de estado soltero, por adjudi-cación en pago de crédito hipotecario, a virtud de demanda ejecutiva seguida por dicho causante en el juzgado de Ia. instancia que existió en este partido (Arecibo) contra Don Francisco Antonio Maltes Omedes, como lo comprueba el auto dictado el ocho de Junio de mil ochocientos ochenta y seis por el Juez Don Enrique Díaz de Guijarro, ante el Escri-bano Don Osvaldo Alfonzo Bauzá, documento que aparece registrado al folio ciento nueve vuelto, del tomo primero de Arecibo, finca número diez duplicado, inscripción octava.”
Dada la anterior afirmación que* el registrador no con-tradice, es decir admitido que la finca urbana en cuestión figura inscrita en el Registro de la Propiedad de Arecibo como bien privativo de Don Pedro Antonio Pizá y Bisbal sólo incumbe justificar a la viuda Doña Margarita Ferrá y Fontanet, el fallecimiento de Pizá Bisbal y su carácter de heredera usufructuaria de los bienes del mismo, para que se inscribiera a su favor el derecho de usufructo sobre la casa No. 7 de la Calle del General Pavía en Arecibo. Esa justi-ficación ha sido completa mediante la presentación al Regis-tro, de la inscripción de defunción de Pizá Bisbal y del tes-tamento otorgado por éste. Y no era necesaria para la ins-cripción, la liquidación de la sociedad de .gananciales de Doña Margarita Ferrá y Fontanet y Don Pedro Antonio Pizá y Bis-bal, ni la práctica de las operaciones divisorias del haber re-*109lieto por Pizá Bisbal. Sucesión Dávila v. El Registrador de la Propiedad, 15 D. P. R., 669; Quiñones v. El Registrador de la Propiedad, 16 D. P. R., 16; Ríos v. El Registrador de la Propiedad, 19 D. P. R., 742.
El derecho de usufructo cuya inscripción se pretende no se deriva de la escritura No. 453 sobre liquidación de socie-dad de gananciales y manifestación de herencia, pues ese documento no contiene adjudicación de bienes expresa y deter-minada a favor de Doña Margarita Ferrá y Fontanet, según lo revela su texto, sino que nace del testamento otorgado por Don Pedro Antonio Pizá y Bisbal, y por tanto, aún en el su-puesto de que existieran los defectos que el registrador ha encontrado en dicha escritura, éstos nunca afectarían el dere-cho de usufructo de que se trata, ni en su consecuencia impe-dirían la inscripción del mismo en el registro, como tam-poco es un obstáculo para ella la circunstancia de haberse hecho constar en la inscripción de defunción de Don Pedro Antonio Pizá y Bisbal, que había estado casado en 'primeras nupcias con Doña Magdalena Ferrá y Alberti, cuyos derechos, sean cuales fueren respecto de la herencia de Don Pedro Antonio Pizá y Bisbal, podrá ejercitarlos cuando, dónde y cómo viere convenirle.
Y no puede ponerse en duda la facultad de Don Antonio Alcover Ferrá para gestionar en nombre de su mandante la inscripción del derecho de usufructo, dados los términos en que está redactado el poder.
Procede la revocación de la nota recurrida, y que se lleve a cabo la inscripción solicitada.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.